Citation Nr: 0627057	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1971.  He died on December [redacted], 2002.  The appellant is 
the veteran's widow.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
the cause of the veteran's death, entitlement to Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318, and eligibility to Dependents Education Assistance.  
The veteran appealed.  In a December 2003 rating decision, 
basic eligibility for Dependents Education Assistance was 
established from December 9, 2002.  In an October 2004 Board 
decision, the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 was denied as a matter of law and the 
issue of entitlement to service connection for the cause of 
the veteran's death was remanded for additional development.  

In a January 2004 rating decision, entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151 was denied.  The appellant was 
notified of this decision in February 2004 and she did not 
file a timely appeal.  38 C.F.R. § 20.200 (2005).  The Board 
notes that this issue was improperly listed on the title page 
of the October 2004 Board decision and was improperly 
included in the October 2005 supplemental statement of the 
case.  The Board does not have jurisdiction of this issue.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a statement received in June 2006, the appellant indicated 
that she wanted a hearing before a Veterans Law Judge at the 
RO.  The record reflects that the appellant previously 
provided testimony at a Board hearing in June 2004; however, 
the Veterans Law Judge who conducted this hearing is no 
longer employed at the Board.  Pursuant to 38 C.F.R. § 
20.707, the Board Member who conducts a hearing shall 
participate in the final determination of the claim.  As 
such, the appellant is entitled to a new Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing at the RO before a Veterans Law 
Judge.  Appropriate notification of the 
hearing should be given to the appellant 
and her representative, and such 
notification should be documented and 
associated with the claims folder.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


